DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Rodney Carroll on March 31, 2021.
The application has been amended as follows: 
Claim 1:
A method of servicing a wellbore extending from a surface of the earth and penetrating a subterranean formation, comprising: 
recovering an aqueous-based wellbore servicing fluid from the wellbore; and 
removing water from the aqueous-based wellbore servicing fluid by contacting the aqueous-based wellbore servicing fluid with a porous substrate coated with a hydrophilic and oleophobic coating, wherein the hydrophilic and oleophobic coating comprises graphene oxide and the coated porous substrate comprises a plurality of cylindrical tubes coated on an inside diameter, an outside diameter, or both the inside diameter and the outside diameter thereof with the hydrophilic and oleophobic coating, whereby the water is removed from the aqueous-based wellbore servicing fluid via passage through the porous substrate, wherein the water removed via passage through the porous substrate coated with the hydrophilic and oleophobic coating comprises a salt content, as measured by electrical conductivity, of less than or equal to 5000 ppm, and whereby a water concentration and a volume of the aqueous-based is 
Claim 2:
CanceledClaim 3:
The method of claim 1 
Claim 10:
A method of servicing a wellbore extending from a surface of the earth and penetrating a subterranean formation, comprising: 
recovering an aqueous-based drilling fluid from the wellbore; 
removing water from the aqueous-based drilling fluid by contacting the aqueous-based drilling fluid with a porous substrate coated with a hydrophilic and oleophobic coating, wherein the hydrophilic and oleophobic coating comprises graphene oxide and the coated porous substrate comprises a plurality of cylindrical tubes coated on an inside diameter, an outside diameter, or both the inside diameter and the outside diameter thereof with the hydrophilic and oleophobic coating, whereby the water is removed from the aqueous-based drilling fluid via passage through the porous substrate, wherein the water removed via passage through the porous substrate coated with the hydrophilic and oleophobic coating comprises a salt content, as measured by electrical conductivity, of less than or equal to 5000 ppm, and whereby a water concentration and a volume of the aqueous-based drilling fluid are reduced and a density is 
adding a weighting material to the aqueous-based drilling fluid after the removing of the water therefrom.
Claim 11:
	Canceled
Claim 15:
A method of servicing a wellbore extending from a surface of the earth and penetrating a subterranean formation, comprising: 
recovering a spent fluid from the wellbore; 
forming a concentrated composition by removing a portion of water from the spent fluid recovered from the wellbore, wherein the portion of the water is removed by contacting the spent fluid with a porous substrate coated with a hydrophilic and oleophobic coating, wherein the hydrophilic and oleophobic coating comprises graphene oxide and the coated porous substrate comprises a plurality of cylindrical tubes coated on an inside diameter, an outside diameter, or both the inside diameter and the outside diameter thereof with the hydrophilic and oleophobic coating, whereby the water is removed from the spent fluid via passage through the porous substrate to provide the concentrated composition, wherein the water removed via passage through the porous substrate coated with the hydrophilic and oleophobic coating comprises a salt content, as measured by electrical conductivity, of less than or equal to 5000 ppm, and wherein the concentrated composition has a water concentration and a volume that are less than a water concentration and a volume of the spent fluid, respectively, and a density is 
transporting the concentrated composition to a disposal location remote from the wellbore and disposing thereof.
Claim 20:
	Canceled
Claim 21:
	Canceled
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 

As set forth in the Non-Final Rejection (mailed 3/8/2021) Huebotter et al., alone or in combination with Graphene for Water Treatment Non-Patent Literature, discloses and/or teaches methods of servicing a wellbore by recovering an aqueous based fluid from the wellbore and removing water from the fluid by contact with a porous substrate coated with a hydrophilic and oleophobic coating, wherein the removed water comprises a salt content as instantly claimed, the treated fluid has a water concentration, water volume and density as instantly claimed, and transporting as instantly claimed. The reference(s), however, fail to teach the method steps in combination with a coating comprising graphene oxide and a coated porous substrate comprising a plurality of cylindrical tubes coated as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANURADHA AHUJA/Primary Examiner, Art Unit 3674